Citation Nr: 1021157	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-03 591A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from May 1974 to 
June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.
2.	The Veteran currently has hearing loss in his left ear.
3.	There is no evidence of a disability due to right ear 
hearing loss for VA compensation purposes.
4.	The Veteran's left ear hearing loss is the result of noise 
exposure while in active military service.

CONCLUSION OF LAW

1.	Left ear hearing loss was incurred as a consequence of 
active duty military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.	Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for bilateral 
hearing loss, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his hearing loss, and by 
affording him the opportunity to give testimony before either 
an RO hearing officer or the Board although he declined to do 
so.  It appears that all known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not appear to contend otherwise.  Additionally, the 
examination provided and medical opinion obtained are 
adequate for rating purposes as the examination was performed 
based upon a review of the pertinent medical evidence and 
complaints of the Veteran and the opinion provided included 
well-reasoned rationale.  Furthermore, the Veteran advised VA 
in June 2008 that he did not have any additional evidence to 
submit or identify to substantiate his claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claim.

The Veteran asserts that he developed hearing loss as a 
result of exposure to loud noises during service.  He 
acknowledges that he was not treated for hearing loss during 
service.  The Board notes that the Veteran has been granted 
service connection for tinnitus based on in-service noise 
exposure.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The Veteran seeks service connection for hearing loss, which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) 
and service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the Veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
Veteran was discharged from service in June 1976, the 
evidence must show that hearing loss manifest to a degree of 
ten percent by June 1977 in order for service connection to 
be granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.


Service records show that the Veteran served from May 1974 to 
June 1976 as a Field Artillery Crewman.  According to the 
Veteran, during this time he was exposed to loud sounds in 
the form of cannon fire and small arms fire.  The Veteran was 
prescribed ear plugs on September 13, 1974, according to the 
service record.  The Board finds that the Veteran's military 
occupational specialty is consistent with exposure to loud 
noises and his assertions of acoustic trauma during service 
are accepted pursuant to 38 U.S.C.A. § 1154(a).

Service treatment records show that the Veteran was given an 
entrance examination in May 1974 and found to have no hearing 
disability.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
15
15
5
10
10

There is no record of any complaint by the Veteran or 
treatment for hearing loss during service.  Additionally, 
there was no hearing disability found upon separation 
examination in May 1976.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
25

The Veteran stated in his Statement of Medical Condition 
dated in June 1976 that there were no changes in his health 
from the date of his separation examination and he was 
discharged without any finding of a chronic hearing 
disability.  The Board notes that the puretone thresholds may 
have increased in some instances, however, none of the 
objective findings show a disability for VA compensation 
benefits.

The first evidence of a hearing loss disability is dated in 
November 2007 when the Veteran underwent audiometric 
examination conducted by a private audiologist.   This 
audiometric examination report was presented graphically 
without interpretation; however, it was concluded that the 
Veteran had hearing loss.  The Board notes that it is not 
competent to interpret graphical representations of 
audiometric data and, therefore, is unable to determine 
whether the Veteran met the criteria for hearing loss under 
38 C.F.R. § 3.385 according to this graph alone.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).

The Veteran underwent VA audiometric examination in September 
2008.  The pure tone thresholds, in decibels, in this 
examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
15
15
20
50
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

Based on these findings, the Board finds that the threshold 
values in his left ear at the frequencies of 3000 and 4000 
Hertz level reflect a disability for VA compensation purposes 
but the criteria for hearing loss are not shown in the right 
ear.  Therefore, the Veteran has hearing loss in his left ear 
only for VA compensation purposes.  In October 2008,  the VA 
examiner opined that, after reviewing the claims file and 
finding that hearing thresholds at induction and separation 
from the military were within normal limits, military noise 
exposure did not cause a hearing disability.  

A private audiologic evaluation was conducted by the Ukiah 
Hearing Care facility in December 2008.  The audiologist that 
conducted the examination concluded that the Veteran's 
hearing impairment in the left ear was consistent with 
excessive noise.  Additionally, the audiologist concluded 
that the nature and severity of the hearing impairment, at 
least in the left ear, suggested more likely than not that 
his hearing impairment began with his military service.  

In weighing the evidence, the Board notes that the VA 
examiner concluded that the Veteran did not have hearing loss 
that was caused by his exposure to loud sounds in the 
military based on the view that the separation examination 
revealed hearing to be normal levels.  However, the examiner 
did not provide the detailed rationale required to support 
that opinion.  It is important to note that a medical opinion 
which contains only facts and conclusions has no probative 
value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  Consequently, the Board assigns only minimal value 
to the VA examiner's unsupported opinion.

Both private health care professionals concluded that the 
Veteran's hearing loss was consistent with exposure to 
acoustic trauma experienced during military service.  The 
most recent report also includes a detailed rationale for 
finding that the left ear hearing disability suggests service 
incurrence.  Consequently, the Board finds this evidence to 
be more probative and persuasive.  Therefore, the Board finds 
that the Veteran's hearing loss in his left ear was incurred 
in active military service.

As to the Veteran's right ear, the Board is not making any 
determinations as to whether the Veteran experiences hearing 
loss, only whether he has a disability for VA compensation 
purposes.  The Court recognizes that a veteran, for VA 
purposes, can have abnormal hearing which is not a disability 
for VA purposes and, thus, a hearing loss 'disability,' for 
which service connection may be warranted.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  Additionally, the 
Court has held that the VA's interpretation of a hearing 
disability, as expressed by 38 C.F.R. § 3.385, is reasonable 
and that the Court would afford deference to the definition 
of hearing loss contained in this section.  See Palczewski v. 
Nicholson, No. 04-1001 (U.S. Vet. App. April 24, 2007).  

The Board appreciates the sincerity of the arguments advanced 
by the Veteran that his right ear hearing loss is service 
connected.  The resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, however, requires 
professional evidence.  See Espiritu, 2 Vet. App. at 495.  As 
such, the Veteran's statements cannot be accepted as a 
diagnosis of right ear hearing loss for VA compensation 
purposes.

Based on the foregoing conclusions, the Board finds that 
there is a causal relationship between the Veteran's military 
service and his current hearing loss in his left ear.  
Accordingly, service connection for unilateral hearing loss 
for the left ear is granted.  However, as there is no 
evidence in the record of hearing loss, as defined by 
38 C.F.R. § 3.385, in the right ear, service connection for 
unilateral hearing loss for the right ear is denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service 
connection cannot be sustained).


ORDER

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for right ear hearing loss is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


